Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest an alignment element placed on a selected area of the alignment structure using a bonding tool, the alignment element including second alignment markings.
Haraguchi (US 2004/0261947) discloses a bonding apparatus that makes correction in positioning of bonding tool and substrate where the imaging center of first camera shows deviation with respect to the imaging center of second camera. Haraguchi does not teach or suggest an alignment element placed on a selected area of the alignment structure using a bonding tool, the alignment element including second alignment markings.
Enokido et al (US Patent 7,209,583) discloses a bonding method, apparatus and program in which the positions of a plurality of positioning patterns disposed on a chip that is the object of bonding are respectively detected, the positions of bonding pads that are in a specified positional-relationship with the plurality of positioning patterns are calculated and bonding is performed in the calculated bonding positions. Enokido does not teach or suggest an alignment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746